Title: To Benjamin Franklin from Joseph Gellée, 5 May 1778
From: Gellée, Joseph
To: Franklin, Benjamin


Chaalons en Champagne 5 may 1778.
Votre philosophic, Monsieur, vous fait refuser les titres Dûs a vos vertus; et je croirois vous manquer en vous en donnant. Je recois une Lettre de mon fils dans laquelle il m’annonçe qu’il a eû l’honneur de vous presenter son respectüeux hommage jeudy dernier. Je ne puis que m’applaudir en Lui voyant assez de fermeté d’ame pour avoir conçu de Lui même le projet de se rallier sous les enseignes de la liberté. Trop heureux, Monsieur, si dans la derniere des plaçes, il pourroit se former sous des hommes tels que vous Dans le grand art de Deffendre les interets des peuples. Il me demande des certificats qui ne disent pas grand-chose, parce que ce ne sont que des certificats de college. Je les lui envois. Mais, Monsieur, si vous desirez des attestations de ce que je suis, j’oze croire que M. De juigné mon eveque, M. Rouillé intendant de Ma province, M. De Pange thresorier De l’extra-ordinaire des guerres, MM. Didelot, et D’Autroche fermiers generaux ne vous Laisseront rien a desirer. Dès l’âge le plus tendre j’ai destiné mon fils aux negociations. Ce fût M. L’abbé De La ville qui m’en fît naitre L’idée. J’ai suivi de point en point le plan d’education qu’il m’avoit tracé. Mon fils pourra vous instruire Lui meme de sa correspondançe avec M. Gerard, des differents morceaux de politique qu’il lui a fait passer en differents tems. Il doit meme en avoir des Lettres, qu’il ne manquera pas, sans doute, de vous produire. Je n’abuserai pas plus longtems de moments aussi pretieux que les votres. Je vous repeterai seulement, Monsieur, que ce seroit pour moi le comble du bonheur, de me voir dans mon fils attaché a votre cause, par quelque Lien que ce puisse etre. J’ai l’honneur d’etre avec les plus profonds sentiments d’admiration et De Respect Monsieur Votre tres humble, et tres obeïssant serviteur
GelléeMedeçin Des hopitaux
